350 S.W.3d 856 (2011)
Frederick MAXIE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95972.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Frederick Maxie ("Movant") appeals from the denial of his Rule 24.035 motion *857 for post-conviction relief without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion because there was an insufficient factual basis to support Movant's guilty pleas to three counts of armed criminal action, Section 571.015, RSMo 2000, and one count of robbery in the first degree, Section 569.020, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).